                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    HAEYOUNG LEE and JAEYOUNG PARK,                     CASE NO. C18-1242-JCC
      wife and husband, and the marital community
10    composed thereof,                                   MINUTE ORDER
11
                             Plaintiffs,
12                v.

13    KOREA AIR LINES CO., LTD., a foreign
      corporation,
14

15                           Defendant.

16

17           The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19           This matter comes before the Court on the parties’ stipulated motion to extend the

20   deadline for Defendant to file an answer to the complaint (Dkt. No. 6.) Having thoroughly

21   considered the motion and the relevant record, the Court GRANTS the motion. The deadline for

22   Defendant to file its answer to Plaintiffs’ complaint is hereby EXTENDED to November 6,

23   2018.

24           \\

25           \\

26           \\


     MINUTE ORDER
     C18-1242-JCC
     PAGE - 1
 1        DATED this 24th day of October 2018.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1242-JCC
     PAGE - 2
